Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  156270                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  WILLIAM R. HENDERSON and All Others                                                                      Kurtis T. Wilder
  Similarly Situated,                                                                                Elizabeth T. Clement,
                Plaintiffs-Appellants,                                                                                Justices
  v                                                                 SC: 156270
                                                                    COA: 332314
                                                                    Ingham CC: 15-000645-AA
  CIVIL SERVICE COMMISSION and
  DEPARTMENT OF CORRECTIONS,
            Defendants-Appellees.

  _________________________________________/

       On order of the Court, the application for leave to appeal the August 15, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the “authorized by law” scope of review under Const
  1963, art 6, § 28 applied to the appellants’ judicial review of the Civil Service
  Commission’s final decision made without a hearing; (2) if so, whether the Court of
  Appeals gave proper meaning to the “authorized by law” constitutional standard; and (3)
  whether the Court of Appeals correctly applied that scope of review to the appellants’
  challenge. In addition to the brief, the appellants shall electronically file an appendix
  conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the
  appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file a
  supplemental brief within 21 days of being served with the appellants’ brief. The
  appellees shall also electronically file an appendix, or in the alternative, stipulate to the
  use of the appendix filed by the appellants. A reply, if any, must be filed by the
  appellants within 14 days of being served with the appellees’ brief. The parties should
  not submit mere restatements of their application papers.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2018
           t0403
                                                                               Clerk